PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BERGS, Tommy
Application No. 15/631,211
Filed: 23 Jun 2017
For: ELECTROMAGNETIC TRANSDUCER WITH NON-AXIAL AIR GAP
:
:
:
:    SUA SPONTE WITHDRAWAL OF
:    HOLDING OF ABANDONMENT      
:
:



This decision sua sponte withdraws holding of abandonment in the above-identified application.

This application was held abandoned for failure to timely respond to the examiner’s answer issued on December 16, 2020, and for failure to pay the appeal forwarding fee.  A notice of abandonment was mailed February 7, 2022.  

A review of the record shows that in response to the examiner’s answer issued on December 16, 2020, a petition under 37 CFR 1.181 was filed on February 16, 2021, requesting that prosecution be reopened or the examiner’s answer be withdrawn and the Notice of Appeal fee refunded which was treated as a petition to designate new grounds of rejection and to reopen prosecution.  A decision by the Technology Center Director was issued on April 27, 2021, dismissing the petition of February 16, 2021.  A renewed petition under 37 CFR 1.181 was filed on June 28, 2021, requesting reconsideration of the decision by the Technology Center Director issued on April 27, 2021.  A decision by the Technology Center Director was issued on July 8, 2021, dismissing the petition of June 28, 2021. A renewed petition under 37 CFR 1.181 was filed on September 8, 2021, requesting reconsideration of the decision by the Technology Center Director issued on July 8, 2021.  A decision by the Technology Center Director was issued on September 30, 2021, dismissing the petition of September 8, 2021. A renewed petition under 37 CFR 1.181 was filed on November 30, 2021, requesting reconsideration of the decision by the Technology Center Director issued on September 30, 2021.  A decision by the Technology Center Director was issued on December 9, 2021, dismissing the petition of November 30, 2021.  

A petition under 37 CFR 1.181 was timely filed on February 9, 2022 requesting that the Director exercise supervisory authority and overturn the decision of December 9, 2021 by the Technology Center Director.  Pursuant to 37 CFR 41.40, the petition filed February 9, 2022 tolled the time period to file a reply brief.  Accordingly, the above-identified application did not go abandoned 

In view of the above, the holding of abandonment is hereby withdrawn and the application restored to pending status awaiting a decision on the renewed petition under 37 CFR 1.181, filed February 9, 2022, requesting review of the failure to designate new grounds of rejection in the examiner’s answer.  A decision on the petition filed February 9, 2022, will be forthcoming under separate cover.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4978.


/Fenn C Mathew/Deputy Director
Office of Petitions